Howe, J.
This suit was instituted to recover a sum of money alleged to have been unduly paid bjr or in behalf of plaintiff to defendant. We do not deem it necessary to state the voluminous and conflicting testimony which is to be found in the record. It appears to, liave been established to the satisfaction of the jury before whom the-cause was tried, and of the judge a qiio, who refused a new trial, that the claim of the plaintiff was well founded, and we are not prepared to say that the judgment thus rendered is manifestly erroneous. Denaule v. Nunez, 6 L. 31; Orleans Nav. Co. v. Allard, 6 L. 492.
It is therefore ordered that the judgment appealed from be affirmed,, with costs.
Rehearing refused.